DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see page 8, filed 28 March 2022, with respect to claims 16-30 have been fully considered and are persuasive.  The restriction requirement has been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24 and 30 are rejected under 35 U.S.C. 101 because the claims fail to fall within a statutory category of invention. It is directed to the program itself, not a process occurring as a result of executing the program, a machine programmed to operate in accordance with the program nor a manufacture structurally and functionally interconnected with the program in a manner which enables the program to act as a computer component and realize its functionality. It’s also clearly not directed to a composition of matter. Therefore, it is non-statutory under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orpaz et al. (WO 02/05249 A2).
Regarding claim 16, Orpaz discloses a method for simulating a rendering of a makeup product on a body area, the method being performed by a processor (Page 3, line 13-17, computers with a central processing unit), and comprising: acquiring an image of the body area without makeup of a subject, (Page 7, lines 18-20, acquiring a digital base image of a user)	determining first color parameters of the pixels of the image corresponding to the body area without makeup, (Page 7, lines 21-27, pixel information of the base image is stored in a RGB format for future placement of make-up products)	identifying the pixels of the body area without makeup exhibiting highest brightness or red component value, (Page 9, lines 4-9, alpha values for various make-up application areas are depicted in gray-scale images reflecting the alpha values for associated pixels in the base image where darker shades of gray indicate a low alpha value and lighter shades of gray indicate high value which as a result it is obvious to one of ordinary skill in the art that the lighter shades would be brighter than the darker shades)	determining second color parameters of the pixels of the image corresponding to the body area, wherein the second color parameters render a making up of the body area by the makeup product, (Page 10, lines 6-11, modifying the appearance of the base image with an application of a product color to simulate make-up)	wherein said determining step comprises: applying on the determined first color parameters and on the color parameters of the makeup product to be simulated, a simulation model configured to output color parameters of the pixels of the image corresponding to the same body area made-up with the make-up product, (Page 9, line 28 – page 10, line 5, using an image simulation interface, makeup product information is used to simulate an appearance of a selected makeup product on the base image of the user with a modified and blended color)	and correcting the obtained color parameters of the pixels of the body area identified as having highest brightness or red component value without makeup, (Page 12, lines 12-18, blending of the pixels of make-up application area based on the different alpha values in the area)	the second color parameters comprising the corrected color parameters for the identified pixels and the color parameters output by the simulation model for the other pixels of the body area, (Page 12, line 19 – page 13, line 12, modification and blending of colors of pixels to produce a composite image of the user with simulated makeup)	and generating a modified image in which the first color parameters of each pixel corresponding to the body area are changed respectively into the corrected second color parameters (Page 13, lines 9-12, display of the generated composite image with modified and blended colors for simulating the makeup product on the user).
Regarding claim 22, Orpaz discloses wherein the color parameters of a pixel of an image are values of the RGB color model (Page 7, lines 21-27, base image is a RGB format), and the simulation model comprises three models configured to determine respectively red, green and blue values of the pixels from the input data (Page 12, line 19 – page 13, line 8, simulating makeup product with the base image uses RGB values).
Regarding claim 23, Orpaz discloses wherein the body area is chosen among the group consisting of: lips (Page 4, line 25, lips), eyelids (Page 5, line 23), and nails (Page 4, line 25, nails), and the make-up product is: lipstick if the body area is the lips (Page 5, line 24, lipstick), eyeshadow if the body area is the eyelids (Page 5, line 25, eye shadow), or nail polish if the body area is the nails (Page 5, line 3, nail polish).
Regarding claim 24, Orpaz discloses a computer program product, comprising a set of code instructions for implementing the method according to claim 16, when it is executed by a processor (Page 4, lines 9-15, client application).
Regarding claim 25, Orpaz discloses a device for simulating a rendering of a makeup product on a body area, the system comprising: a camera adapted to acquire the image of a body area to be made-up of a subject, (Page 7, lines 18-20, image-capturing device)	a processor, adapted to receive and process the image acquired by the camera to generate a modified image simulating the rendering of a make-up product on the body area, (Page 3, line 13-17, computers with a central processing unit)	and a display adapted to display the modified image, (Page 13, lines 9-12, display of a composite image of a base image with simulated makeup)	wherein the device is configured to implement the method according to claim 16 (See rejection of claim 16 above).


Allowable Subject Matter
Claims 17-21 and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all other rejections are resolved.
Regarding claim 17, the prior art does not clearly disclose the method according to claim 16, wherein the simulation model has been trained on a learning database comprising, for a plurality of reference make-up products, color parameters of the reference make-up product and a set of pairs of images of the body areas of reference subjects, each pair of images comprising an image of the body area of the reference subject without makeup and an image of the body area of the reference subject made-up with the reference make-up product.
Regarding claim 20, the prior art does not clearly disclose the method according to claim 16, wherein the correction step (comprises replacing the color parameters of the pixels identified as having highest brightness or red component values, by respective average values of color parameters, the average values being computed over the pixels of highest red component or brightness values of body areas of images of reference subjects, made-up with a same reference make-up, said reference make-up product having color parameters most similar to the color parameters of the make-up product to be rendered.
Regarding claim 26, the prior art does not clearly disclose the method according to claim 16, further comprising training a simulation model on a learning database comprising, for each one of a plurality of reference make-up products: color parameters of the reference make-up product, and a set of pairs of images of the body area of reference subjects, each pair of images comprising an image of the body area without makeup of a reference subject and an image of the body area of the reference subject made-up with the make-up product, the simulation model being configured to determine, from input data comprising: color parameters of a makeup product to be rendered, color parameters of pixels of an image corresponding to a body area of a new subject to be made-up, and color parameters of the pixels of the image corresponding to the same body area of the new subject, said body area being made up with the make-up product.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chhaya et al. (US 2019/0325616 A1) discloses a trained neural network to identify makeup characteristics.
Schinnerer et al. (US 6,985,162 B1) discloses blended pixels that is an average or blend of colors of multiple pixels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613